By the Court:
--The day on which the verdict was given should be reckoned inclusive; and, therefore, the motion in arrest of judgment has been made too late.
. But we have no doubt, that it is in our power to grant the plaintiff permission to enter the verdict on the proper count; and that it ought, in this case, to be granted.
The motion in arrest of judgment was accordingly dismissed, and the verdict entered on the first count.†

 The Court waited ’till the last hour of the Term for the defendants' counsel, who was indisposed; but said, that in a case in which they were so pefectly satisfied, they could not keep it longer under advisement.